DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-4, 9-10, 12-14, 18, 21-22, 24-26, 29-30 and 34-36 are pending.
Claims 5-8, 11, 15-17, 19-20, 23, 27-28, 31-33 and 37-39 are cancelled.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re claims 24-26, each recites, in the last clause, “mating the third lower slots of the third panels with the third upper slots of the third panels.”  It is unclear how the third panels can mate to themselves.  In addition, there is insufficient antecedent basis for the limitations, “the third upper slots” in the claim.  It appears this language is intended to recite, “mating the third lower slots of the third panels with the second upper slots of the second panels” and will be interpreted as such.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 9, 12-14, 18, 21-22, 24-26, 29-30 and 34-36 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Carey et al (“Carey”) (US 4,545,165).
Re claim 1, Carey discloses a ceiling system (Fig. 1) comprising: 
an open cell grid structure (1, 7, 6A, 6B) comprising: 
a plurality of first panels (1, 7), each of the first panels (1, 7) having a first top edge (top edge of 7), a first bottom edge (bottom edge of 7), and a plurality of first upper slots (slots in 7 in Fig. 2) in the first top edge (top edge of 7), the first panels (7) arranged in a non-intersecting arrangement (Fig. 1, for example, elements 7 on opposite sides of Fig. 1) so that the first bottom edges (bottom of 7) face downward (Fig. 2); 
a plurality of second panels (6A), each of the second panels (6A) having a second top edge (top edge of 6A), a second bottom edge (bottom edge of 6A0, a plurality of second upper slots (9) in the second top edge (top edge of 6A), and a plurality of second lower slots (unlabeled bottom slots in Fig. 2) in the second bottom edge (bottom edge of 6A) that are offset from the second upper slots (9), the second panels (6A) mounted to the first panels (1, 7) in a first intersecting arrangement (via the bottom slot of 6A into the top slot of 7) so that the second lower slots (bottom slots of 6A) mate with the first upper slots (upper slots of 7) to form primary intersection nodes (Fig .1-2), the second bottom edges (bottom edge of 6A) facing downward (Fig. 2); and 
a plurality of third panels (6B), each of the third panels (6B) having a third top edge (top edge of 6B), a third bottom edge (bottom edge of 6B), and a plurality of third lower slots (8) in the third bottom edge (bottom edge of 6B), the third panels (6B) mounted to the second panels (6A) in a second intersecting arrangement (via engagement of 8 and 9) so that the third lower slots (8) mate with the second upper slots (9) at secondary intersection nodes (Fig. 1-2), the third bottom edges (bottom edge of 6B) facing downward (Fig. 2); 
hanging hardware (2) connected to each of the first panels (1, 7) and to a support structure (Col 2 line 65-Col 3 line 5) to hang the open cell grid structure (1, 7, 6A, 6B) from the support structure (Col 2 line 65-Col 3 line 5) in an occupied space of a building (Col 2 line 65-Col 3 line 5).
Re claim 2, Carey discloses the ceiling system according to claim 1 wherein the second panels (6A) are supported in the open cell grid structure (1, 7, 6A, 6B) solely due to the mating between the first and second panels (7, 6A) at the primary intersection nodes (Fig. 1).
Re claim 3, Carey discloses the ceiling system according to claim 1 wherein the third panels (6B) are supported in the open cell grid structure (1, 7, 6A, 6B) solely due to the mating between the second and third panels (6A, 6B) at the secondary intersection nodes (Fig. 1).
Re claim 4, Carey discloses the ceiling system according to claim 1 wherein the first bottom edges (bottom edge of 7) and the second bottom edges (bottom edge of 6A) are substantially flush with one another (Col 3 line 10-29, see also Fig. 1-2) at the primary intersection nodes (Fig. 1) and the second bottom edges (bottom edge of 6A) and the third bottom edges (bottom edge of 6B) are substantially flush with one another (Col 3 line 10-29, see also Fig. 1-2) at the secondary intersection nodes (Fig. 1; it is noted that Col 3 lines 30-45 disclose the slots as “half-slots” and thus, when one half slot is mated with another half slot, the bottom edges of each element 6A, 6B and/or 7 would be flush).
Re claim 9, Carey discloses the ceiling system according to claim 1 further comprising: the first, second, and third panels (1, 7, 6A, 6B) have a panel thickness (Fig. 2); and the first upper slots (upper slots of 7), the second lower slots (lower slots of 6A), the second upper slots (upper slots of 6A), and the third lower slots (lower slots of 6B) have a slot width (Fig. 2), the slot width (width of the slots) being greater than (in order for one panel to be received within the slots, the thickness of the panel must be less than the width of the slot) the panel thickness (thickness of 7, 6A, and 6B).
Re claim 12, Carey discloses the ceiling system according to claim 1 further comprising: the first panels (1, 7) comprising: a first end first panel (the outermost 7 adjacent to 1A); a second end first panel (the other outermost 7 adjacent to 1A which would be on the left of Fig. 2); and a pair of central first panels (any additional 7 that is located therein) adjacent one another (Fig. 1, as 7 is located on each side of 1A) and located between the first and second end first panels (the outermost elements 7); and the third panels (6B) comprising: at least one of the third panels (6B) located between the first end first (one outermost 7 proximate 1A) panel and the pair of central first panels (any interior element 7); and at least one of the third panels (6B) located between the second end first panel (the outermost 7 proximate 1A) and the pair of central first panels (any interior 7) (it is noted that each element has element 1A on an exterior of the ceiling system.  7 is located on each side thereof.  Thus, elements 7 are adjacent at 1A in the middle proximate the arrow to 3).
Re claim 13, Carey discloses the ceiling system according to claim 12 wherein the third panels (6B) comprise: a first pair of the third panels (two adjacent elements 6B) adjacent one another (Fig .1) and located between the first end first panel (an outermost 7) and the pair of central first panels (any interior 7); and a second pair (2 more adjacent elements 6B) of the third panels adjacent one another (Fig. 1) and located between the second end first panel (another outermost 7 opposite the first) and the pair of central first panels (any interior 7).
Re claim 14, Carey discloses the ceiling system according to claim 1, wherein the first top edges (top edge of 7) and the second top edges (top edges of 6A) are substantially flush with one another (Fig. 1) at the primary intersection nodes (Fig. 1) and the second top edges (top edge of 6A) and the third top edges (top edge of 6B) are substantially flush with one another (Fig. 2) at the secondary intersection nodes (Fig. 2).
Re claim 18, Carey discloses the ceiling system according to claim 1, wherein the second and third panels (6A, 6B) are free of any hanging hardware (Fig. 1) or other direct connections to the support structure (Fig .1).
Re claim 21, Carey discloses a method of installing a ceiling system (Fig. 1 showing the system installed) in a building (Col 2 line 65-Col 3 line 5), the method comprising:
a) hanging (Fig. 1 showing panels hung via 2) a plurality of first panels (1, 7) in a non-intersecting arrangement (Fig. 1, Fig. 2) from an overhead support (Col 2 line 65-Col 3 line 5) with hanging hardware (2), each of the first panels (1, 7) having a first top edge (top of 7), a first bottom edge (bottom of 7), and a plurality of first upper slots (upper slots in 7) in the first top edge (top edge of 7), the first bottom edges (bottom edge of 7) facing downward (Fig. 2); 
b) mounting (Fig. 2 showing mounting) a plurality of second panels (6A) to the first panels (1, 7) in a first intersecting arrangement (Fig. 1-2) by mating second lower slots (lower slots on 6A) of the second panels (6A) with the first upper slots (upper slots of 7) of the first panels (1, 7) to form primary intersection nodes (Fig .1), the second lower slots (lower slots of 6A) formed in second bottom edges (bottom edge of 6A) of the second panels (6A) that face downward (Fig. 2); and 
c) mounting (Fig. 2 showing mounting) a plurality of third panels (6A) to the second panels (6B) in a second intersecting arrangement (Fig. 2) by mating third lower slots (8) of the third panels (6B) with second upper slots (9) of the second panels (6A) to form secondary intersection nodes (Fig. 1), the third lower slots (8) formed in third bottom edges (bottom edge of 6B) of the third panels (6B) that face downward (Fig. 2), and the second upper slots (9) formed in second top edges (top edge of 6A) of the second panels (6A), thereby forming an open cell grid structure (1, 7, 6A, 6B) that hangs in an occupied space of the building (Col 2 line 65-Col 3 line 5).
Re claim 22, Carey discloses the method according to claim 21 wherein the second panels (6A) are supported in the open cell grid structure (1, 7, 6A, 6B) solely due to the mating between the first and second panels (7, 6A) at the primary intersection nodes (Fig. 1) and wherein the third panels (6B) are supported in the open cell grid structure (1, 7, 6A, 6B) solely due to the mating between the second and third panels (6A, 6B) at the secondary intersection nodes (Fig. 1).
Re claim 24, Carey discloses the method according to claim 21 further comprising: wherein step b) further comprises mating (Fig. 2 showing mating) the second lower slots (lower slots of 6A) of the second panels (6A) with the first upper slots (upper slots of 7) of the first panels (1, 7) so that the first bottom edges (bottom edges of 1 and 7) and the second bottom edges (bottom edges of 7) are substantially flush with one another (Col 3 line 10-29, see also Fig. 1-2) at the primary intersection nodes (Fig. 1); and wherein step c) further comprises mating (Fig. 2 showing mating) the third lower slots (8) of the third panels (6B) with the third upper slots (9) of the third panels (6B) so that the third bottom edges (bottom edge of 6B) and the second bottom edges (bottom edge of 6A) are substantially flush with one another (Col 3 line 10-29, see also Fig. 1-2) at the secondary intersection nodes (Fig. 1; it is noted that Col 3 lines 30-45 disclose the slots as “half-slots” and thus, when one half slot is mated with another half slot, the bottom edges of each element 6A, 6B and/or 7 would be flush).
Re claim 25, Carey discloses the method according to claim 24 wherein step b) further comprises mating (Fig. 2 showing mating) the second lower slots (lower slots of 6A) of the second panels (6A) with the first upper slots (upper slots of 7) of the first panels (1, 7) so that floors (bottom of the lower slots of 6A) of the second lower slots (lower slots of 6A) abut floors (edge of the upper slots of 7, see Fig. 1) of the first upper slots (upper slots of 7); and wherein step c) further comprises mating (Fig. 2 showing mating) the third lower slots (8) of the third panels (6B) with the third upper slots (9) of the third panels (6A) so that floors (edge of 8) of the third lower slots (8) abut floors (edge of 9) of the second upper slots (9; it is noted that Col 3 lines 30-45 disclose the slots as “half-slots” and thus, when one half slot is mated with another half slot, the bottom edges of each element 8 and 9 would abut).
Re claim 26, Carey discloses the method according to claim 21, wherein step b) further comprises mating (Fig. 2 showing mating) the second lower slots (lower slots of 6A) of the second panels (6A) with the first upper slots (upper slots of 7) of the first panels (7) so that the first top edges (top edge of 7) and the second top edges (top edge of 6A) are substantially flush (Fig. 1) with one another at the primary intersection nodes (Fig. 1); and wherein step c) further comprises mating (Fig. 2 showing mating) the third lower slots (8) of the third panels (6B) with the third upper slots (9) of the third panels (6A) so that the third top edges (top edge of 6B) and the second top edges (top edge of 6A) are substantially flush with one another (Fig. 1) at the secondary intersection nodes (Fig. 1).
Re claim 29, Carey discloses the method according to claim 21, further comprising: wherein step a) further comprises hanging (via 2) a first end first panel (one outermost 7 adjacent 1A), a second end first panel (another outermost 7 adjacent the opposite 1A), and at least one central first panel (an interior 7) between the first and second end first panels (each outermost 7) from the support structure (Fig. 1); and wherein step c) further comprises: mounting (Fig. 2 showing mounting) at least one of the third panels (6B) to the second panels (6A) between the at least one central first panel (one interior 7) and the first end first panel (an outermost 7); and mounting at least one of the third panels (6B) to the second panels (6A) between the at least one central first panel (an interior 7) and the second end first panel (the other outermost 7 at 1A) (it is noted that each element has element 1A on an exterior of the ceiling system.  7 is located on each side thereof.  Thus, elements 7 are adjacent at 1A in the middle proximate the arrow to 3).
Re claim 30, Carey discloses the method according to claim 29 further comprising: wherein step a) further comprises hanging (via 2) a pair of the central first panels (an adjacent pair of 7, in the interior) adjacent one another and between the first and second end first panels (each outermost 7) from the support structure (Fig. 1), wherein a first distance exists between the pair of the central first panels (7 on the interior) and a second distance exists between the first end first panel (outermost 7) and the pair of the central first panels (7 on the interior) and between the second end first panel (another outermost 7) and the pair of the central first panels (7 on the interior), the second distance (between an interior 7 and the exterior 7) being greater than the first distance (the distance between the two elements 7 located on either side of 1A proximate to arrow to 3 in Fig. 1); and wherein step c) further comprises a first pair of the third panels (6B) to the second panels (6A) between the pair of the central first panel (adjacent 7) and the first end first panel (outermost 7); and mounting a second pair (6B) of the third panels (6B) to the second panels (6A) between the pair of the central first panels (adjacent 7 at 1A proximate the arrow to 3) and the second end first panel (another outmost 7) (it is noted that each element has element 1A on an exterior of the ceiling system.  7 is located on each side thereof.  Thus, elements 7 are adjacent at 1A in the middle proximate the arrow to 3).
Re claim 34, Carey discloses the method according to claim 21 wherein upon completion of step b) the second panels (6A) are maintained in the open cell grid structure (1, 7, 6A, 6B) solely by gravity (Fig. 1); and wherein upon completion of step c) the second panels (6A) are maintained in the open cell grid structure (1, 7, 6A, 6B) solely by gravity (Fig. 1).
Re claim 35, Carey discloses the method according to claim 21 wherein the first, second, and third panels (1, 7, 6A, 6B) have a panel thickness (Fig. 2); and wherein the first upper slots (upper slots of 7), the second lower slots (lower slots of 6A), the second upper slots (upper slots of 6A), and the third lower slots (lower slots of 6B) have a slot width (Fig. 2), the slot width (width of the slots) being greater than (in order for one panel to be received within the slots, the thickness of the panel must be less than the width of the slot) the panel thickness (thickness of 7, 6A, and 6B).
Re claim 36, Carey discloses the method according to claim 21 further comprising: wherein step a) further comprises hanging (via 2) each one of the first panels (1, 7) with at least two tensile members (2, see Fig. 1), each tensile member (2) having a first end (top of 2) coupled to the support structure (Col 2 line 65-Col 3 line 5) and a second end (bottom end of 2) coupled to the first panels (1, 7).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carey et al (“Carey”) (US 4,545,165) in view of Gillette et al (“Gillette”) (US 2018/0127976).
Re claim 10, Carey the ceiling system according to claim 1 but fails to disclose wherein each of the first, second, and third panels are acoustical panels and have an NRC rating of at least 0.6.
However, Gillette discloses wherein each of the first, second, and third panels (Carey: 1, 7, 6A, 6B) are acoustical panels (10, [0055]) and have an NRC rating of at least 0.6 ([0083]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the ceiling system of Carey wherein each of the first, second, and third panels are acoustical panels and have an NRC rating of at least 0.6 as disclosed by Gillette in order to provide an aesthetically pleasing panel with a reduction in unwanted noise or room acoustics ([0002]). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE WALRAED-SULLIVAN whose telephone number is (571)272-8838. The examiner can normally be reached Monday - Friday 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571)270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KYLE WALRAED-SULLIVAN
Primary Examiner
Art Unit 3635



/KYLE J. WALRAED-SULLIVAN/Primary Examiner, Art Unit 3635